DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 08/17/2022. Claims 1, 6 and 20 have been amended; new claims 38-43 have been added.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 20, 34-35 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0103499 A1) in view of Van Dyken et al. (US 2016/0171806 A1), Yuan (US 2016/0288796 A1) and Schliermann et al (WO 2009/149688 A1).
Regarding claims 1, 6 and 35, Yamamoto discloses an occupant monitoring system and corresponding method and software product stored on a non-transitory computer-readable storage medium, the system comprising:
	one or more microphones arranged to receive speech from at least one of a plurality of occupants within an interior portion of a vehicle (i.e., The audio sensors 106 can be mono or stereo microphones…the audio sensors 106 can be located inside the passenger compartment of a vehicle and can be used to detect an audio command of a driver or other occupant of a vehicle) (Fig. 1, element 106; para. [0021]) and output audio data indicative of speech (i.e., “gesture” can designate any type of potential input including spoken words; methods of identifying occupants could also be used such as voice data obtained from the audio sensors 106) (para. [0039], [0066]);
	an audio processor arranged to receive the audio data and passively monitor the speech from the at least one of the plurality of occupants to identify within the speech an occupant request originating from a first one of the plurality of occupants (i.e., “gesture” can designate any type of potential input including spoken words; methods of identifying occupants could also be used such as voice data obtained from the audio sensors 106; a physical element 124 can be an audio signature associated with an occupant’s voice that is captured by the audio sensors 106) (Fig. 1, element 102; para. [0019], [0039], [0066]); 
	a controller arranged to: 
		determine whether the first one of the plurality of occupants is a driver of the vehicle and, responsive to a determination that the first one of the plurality of occupants is not the driver of the vehicle, determine an authority level associated with the first one of the plurality of occupants (Fig. 1, element 102; Fig. 2, steps 210 and 220); 
		Docket No. JLR213061PCTUSdetermine whether the authority level associated with the first one of the plurality of occupants is less than a predetermined authority level threshold (Fig. 2, step 220); and 
		perform the occupant’s request if the authority level associated with the first one of the plurality of occupants meets the predetermined authority level threshold (Fig. 2, step 218).
	an output device arranged to output data audibly within the vehicle (i.e., navigation system and speaker) (para. [0036]).
	Yamamoto does not disclose: (i) that each of the one or more microphones having an identifier associated therewith; (ii) determining identity information indicative of an identity of the first one of the plurality of occupants, wherein the identify information is determined based at least in part on the identifier associated with a certain one of the one or more microphones that received the speech from the first one of the plurality of occupants; and (iii) determining based at least in part on the identity information whether the first one of the plurality of occupants is a driver of the vehicle. Van Dyken discloses an occupant monitoring system comprising one or more microphones arranged to receive speech from at least one of a plurality of occupants within an interior portion of a vehicle (Fig. 1, elements 112a-g, 104a-g; para. [0022]-[0023]). Van Dyken does not explicitly disclose that each of the one or more microphones having an associated identifier; however, this feature is deemed inherent as Van Dyken’s system is required to identify one microphone from others (i.e., the first microphone 112a may receive the first audio input associated with the first person 108a and a third microphone 112c may receive a third audio input associated with a third person 108c) (para. [0023], [0036], [0041]). Van Dyken further discloses determining identity information indicative of an identity of the first one of the plurality of occupants, wherein the identify information is determined based at least in part on the identifier associated with a certain one of the one or more microphones that received the speech from the first one of the plurality of occupants, and determining based at least in part on the identity information whether the first one of the plurality of occupants is a driver of the vehicle (para. [0023], [0036], [0041], [0046], [0064]-[0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s system such that each of the one or more microphones has an identifier associated therewith; determining identity information indicative of an identity of the first one of the plurality of occupants, wherein the identify information is determined based at least in part on the identifier associated with a certain one of the one or more microphones that received the speech from the first one of the plurality of occupants; and determining based at least in part on the identity information whether the first one of the plurality of occupants is a driver of the vehicle, as taught by Van Dyken. The motivation for doing so would have been to provide service based on the specific location of an occupant inside the vehicle using microphones.
	Yamamoto discloses that  driver may be able to increase or decrease permission available to a recognized occupant where the situation requires (para. [0040]). Yamamoto does not disclose responsive to a determination that the authority level associated with the first one of the plurality of occupants is less than the predetermined authority level threshold, requesting a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority. Yuan discloses responsive to a determination that the authority level associated with a first one of a plurality of occupants is less than the predetermined authority level threshold, requesting a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority (i.e., requesting approval from an occupant who has permission to carry out task) (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s system to, responsive to a determination that the authority level associated with the first one of the plurality of occupants is less than the predetermined authority level threshold, request a confirmation from a second one of the plurality of occupants, the second one of the plurality of occupants having sufficient authority, as taught by Yuan.  The motivation for doing so would have been to enable easy access to vehicular controls.
	Yamamoto does not disclose assembling a search request based on occupant data indicative of the occupant request, outputting the search request to an Internet search engine, receiving information identified by the search request from the Internet search engine, and composing an output based at least in part on the received information. Schliermann discloses assembling a search request based on occupant data indicative of an occupant’s request (i.e., selecting a plurality of POI data records from the road system database of the navigation apparatus based on a search profile input by the user), outputting the search request to an Internet search engine (i.e., transmitting at least one query from the navigation apparatus to at least one data server, wherein the query includes the Internet address associated with the POI and at least parts of the search profile input by the user), and receiving information identified by the search request from the Internet search engine (i.e., determining a profile search result…and retransmitting the profile search result from the data server to the navigation apparatus) (Abstract), and composing an output based at least in part on the received information (inherent feature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamamoto to assemble a search request based on occupant data indicative of the occupant request, output the search request to an Internet search engine, receive information identified by the search request from the Internet search engine, and compose an output based at least in part on the received information, as taught by Schliermann. The motivation for doing so would have been to enable users to utilize information available on the Internet.
	Yamamoto does not disclose outputting data indicative of the composed outputvehicle is in motion for safety purposes (para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamamoto further to output data indicative of the composed output
Regarding claims 38 and 40, Van Dyken further discloses that each of the microphones corresponds to a separate one of a plurality of seating position within the vehicle (Fig. 1). Accordingly, each identifier associated with one of the one or more microphones corresponds to a separate one of a plurality of seating position within the vehicle.
Regarding claims 39 and 41, Van Dyken further discloses that each of the plurality of seating positions is selected from the group consisting of: driver, front-right passenger, rear-left passenger, rear-middle passenger, and rear-right passenger.
Regarding claims 20 and 34, Yamamoto discloses a human-machine interface for a vehicle and corresponding vehicle, comprising:
	an occupant monitoring system including one or more microphones arranged to passively monitor one or more occupants by speech of said occupants within the vehicle to identify an occupant request within the speech (i.e., The audio sensors 106 can be mono or stereo microphones…the audio sensors 106 can be located inside the passenger compartment of a vehicle and can be used to detect an audio command of a driver or other occupant of a vehicle) (Fig. 1, element 106; para. [0021]) and to output occupant data indicative thereof (i.e., “gesture” can designate any type of potential input including spoken words; methods of identifying occupants could also be used such as voice data obtained from the audio sensors 106; a physical element 124 can be an audio signature associated with an occupant’s voice that is captured by the audio sensors 106) (Fig. 1, element 102; para. [0019], [0039], [0066]);
	a controller arranged to receive the occupant data and to determine an authority level associated with a source of the occupant request, the source of the occupant request corresponding to one of the one or more occupants within the vehicle other than a driver of the vehicle (Fig. 1, element 102; Fig. 2, steps 210 and 220), wherein the controller is further arranged to compose an output based on the authority level being greater or equal to a predetermined authority level threshold (Fig. 2, step 218).
	an output device arranged to output data audibly within the vehicle (i.e., navigation system and speaker) (para. [0036]).
	Yamamoto does not disclose: (i) that each of the one or more microphones having an identifier associated therewith; (ii) determining identity information indicative of an identity of a source of the occupant request, wherein the identify information is determined based at least in part on the identifier associated with a certain one of the one or more microphones; and (iii) determining an authority level associated with the source of the occupant request based at least in part on the identity information. Van Dyken discloses an occupant monitoring system comprising one or more microphones arranged to receive speech from at least one of a plurality of occupants within an interior portion of a vehicle (Fig. 1, elements 112a-g, 104a-g; para. [0022]-[0023]). Van Dyken does not explicitly disclose that each of the one or more microphones having an associated identifier; however, this feature is deemed inherent as Van Dyken’s system is required to identify one microphone from others (i.e., the first microphone 112a may receive the first audio input associated with the first person 108a and a third microphone 112c may receive a third audio input associated with a third person 108c) (para. [0023], [0036], [0041]). Van Dyken further discloses determining identity information indicative of an identity of a source of the occupant request, wherein the identify information is determined based at least in part on the identifier associated with a certain one of the one or more microphones; and determining an authority level associated with the source of the occupant request based at least in part on the identity information (para. [0023], [0036], [0041], [0046], [0064]-[0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s system such that each of the one or more microphones has an identifier associated therewith; determining identity information indicative of an identity of the first one of the plurality of occupants, wherein the identify information is determined based at least in part on the identifier associated with a certain one of the one or more microphones that received the speech from the first one of the plurality of occupants; and determining based at least in part on the identity information whether the first one of the plurality of occupants is a driver of the vehicle, as taught by Van Dyken. The motivation for doing so would have been to provide service based on the specific location of an occupant inside the vehicle using microphones.
	Yamamoto does not disclose that the controller is further arranged to compose an output based on the authority level being less than a predetermined authority level threshold and responsive to receiving a confirmation requested from another one of the one or more occupants having sufficient authority. Yuan discloses composing an output based on the authority level being less than a predetermined authority level threshold and responsive to receiving a confirmation requested by another one of the one or more occupants having sufficient authority (i.e., requesting approval from an occupant who has permission to carry out task) (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto’s system to compose an output based on the authority level being less than a predetermined authority level threshold and responsive to receiving a confirmation requested by another one of the one or more occupants having sufficient authority, as taught by Yuan.  The motivation for doing so would have been to enable easy access to vehicular controls.
	Yamamoto does not disclose assembling a search request based on occupant data indicative of the occupant request, outputting the search request to an Internet search engine, receiving information identified by the search request from the Internet search engine, and composing an output based at least in part on the received information. Schliermann discloses assembling a search request based on occupant data indicative of an occupant’s request (i.e., selecting a plurality of POI data records from the road system database of the navigation apparatus based on a search profile input by the user), outputting the search request to an Internet search engine (i.e., transmitting at least one query from the navigation apparatus to at least one data server, wherein the query includes the Internet address associated with the POI and at least parts of the search profile input by the user), and receiving information identified by the search request from the Internet search engine (i.e., determining a profile search result…and retransmitting the profile search result from the data server to the navigation apparatus) (Abstract), and composing an output based at least in part on the received information (inherent feature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamamoto further to assemble a search request based on occupant data indicative of the occupant request, output the search request to an Internet search engine, receive information identified by the search request from the Internet search engine, and compose an output based at least in part on the received information, as taught by Schliermann. The motivation for doing so would have been to enable users to utilize information available on the Internet.
	Yamamoto does not disclose outputting data indicative of the composed output
Regarding claim 42, Van Dyken further discloses that each of the microphones corresponds to a separate one of a plurality of seating position within the vehicle (Fig. 1). Accordingly, each identifier associated with one of the one or more microphones corresponds to a separate one of a plurality of seating position within the vehicle.
Regarding claim 43, Van Dyken further discloses that each of the plurality of seating positions is selected from the group consisting of: driver, front-right passenger, rear-left passenger, rear-middle passenger, and rear-right passenger.
Claims 5, 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Yuan, and Schliermann as applied to claims 1, 6 and 20 above, and further in view of Official Notice.
Regarding claims 5 and 29, Schliermann discloses using a navigation system to search for information related to certain points of interest (POI). Schliermann does not disclose obtaining information associated with the vehicle and to assemble the search request based on the obtained information. Official Notice is taken that both concept and advantage of obtaining information associated with the vehicle such as current location and to assemble the search request based on the obtained information are well known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain information associated with the vehicle such as current location and to assemble the search request based on the obtained information in order to get more relevant information with regard to the current location of the vehicle.
Regarding claim 16, Yamamoto, Yuan, and Schliermann do not disclose that the search is performed based on historic information associated with one or more of the plurality of occupants. Official Notice is taken that both concept and advantage of caching a user’s input information including search queries and using the cached information later for time saving and/or convenience are well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cache a user’s input information including search queries and use the cached information later for time saving and/or convenience.
Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Van Dyken, Yuan, and Schliermann as applied to claims 6 and 20 above, and further in view of Takimoto et al. (US 2014/0358428 A1).
Regarding claims 12 and 27, Yamamoto, Van Dyken, Yuan, and Schliermann do not disclose that the output comprises an offer to perform an action, and receiving an indication from one of the plurality of occupants the offer being accepted, and initiating the action based on the offer being accepted. Takimoto discloses that an output comprises an offer to perform an action (i.e., the operation before being reflected to the terminal X is allowed to be confirmed by the driver…As a result, the reflection to the terminal X is allowed with approval of the driver…thus it is possible to prevent the navigation changes to that which is not desired by the driver. Note: allowing/awaiting a confirmation by the driver before another occupant takes over an operation is equivalent to an offer to perform the operation takeover) (para. [0066]), receiving an indication from one of the plurality of occupants the offer being accepted (i.e., indicated/confirmed by the driver is equivalent to an acceptance of the offer to perform the takeover of operation) (para. [0066]), and initiating the action based on the offer being accepted (i.e., the reflection to the terminal X is allowed/initiated with approval/acceptance of the driver) (para. [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Yamamoto, Van Dyken, Yuan, and Schliermann further such that the output comprises an offer to perform an action, and receiving an indication from one of the plurality of occupants the offer being accepted, and initiating the action based on the offer being accepted, as taught by Takimoto. The motivation for doing so would have been to prevent navigation changes not desired by the driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432